Citation Nr: 0117769	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of pneumonia and bronchitis currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO granted a compensable rating of 10 percent for the 
veteran's service-connected residuals of pneumonia and 
bronchitis.  The RO reaffirmed the decision in July 1999.  
The veteran, contending his claim merited a rating in excess 
of 10 percent, filed a notice of disagreement in November 
1999 and a statement of the case (SOC) was issued in January 
2000.  The veteran submitted a substantive appeal in March 
2000, and requested a hearing at the RO before a local 
hearing officer.  The veteran was afforded an RO hearing in 
April 2000, and the hearing officer issued a supplemental 
statement of the case (SSOC) in June 2000.  Following review 
of additional pertinent evidence, the RO issued another SSOC 
in May 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  On the basis of three pulmonary function tests of record, 
the veteran's service-connected residuals of pneumonia and 
bronchitis are not so disabling as to be manifested by 
findings more closely analogous to FEV-1 of 56-70 percent 
predicted, FEV-1/FVC 56 to 70 percent predicted, or DLCO (SB) 
56 to 65 of predicted.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of pneumonia and bronchitis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.97, Diagnostic Codes 6845-6600 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1989, the RO granted service connection for 
residuals of pneumonia and bronchitis, assigning a 
noncompensable rating.  The veteran applied for a compensable 
rating in December 1998.  Subsequently, in January 1999, the 
RO scheduled the veteran for a complete examination by a VA 
specialist in respiratory disorders and requested outpatient 
records from the Martinsburg VA Medical Center (VAMC).  The 
veteran was examined in February 1999.  The veteran's primary 
subjective complaints were shortness of breath upon exertion, 
and morning coughing.  The veteran was noted to have cold 
symptoms at the time of the examination.  Physical 
examination of the chest revealed no expiratory wheezes or 
rales (sounds) in auscultation of the lungs and no evidence 
of pleural effusion (excess fluid in the pleural space).  
There was no evidence of cyanosis or clubbing of the 
fingernails.  A computed tomography (CT) scan showed no 
abnormalities except for a scar in the left base of the lung.  
An electrocardiogram (EKG) was interpreted as normal.  A 
pulmonary function test (PFT) performed one week after 
initial examination showed mild restrictive ventilatory 
defect indicated by a finding of mildly reduced forced vital 
capacity (FVC) in the presence of normal total lung capacity 
(TLC).  Specifically, the PFT reported FEV-1 (Forced 
Expiratory Volume in one second) as 63 percent predicted and 
65 percent predicted post-bronchodilation; FEV-1/FVC (a ratio 
of FEV-1 to FVC) as 80 percent predicted and 79 percent 
predicted post-bronchodilation; and DLCO (SB) (Diffusion 
Capacity of Carbon Monoxide, single breath) as 66 percent.  
In conclusion, the VA physician diagnosed mild restrictive 
pulmonary defect, with evidence of scarring in the left base 
of the lung.

By rating decision of April 1999, the RO granted a 
compensable rating for service-connected residuals of 
pneumonia and bronchitis, evaluated as 10 percent disabling.  
In July 1999, after receiving and reviewing additional 
medical evidence from the Martinsburg VAMC (submitted in 
response to the RO's January 1999 request), the RO reaffirmed 
its April 1999 decision.  The veteran, contending his 
service-connected disability merited a rating in excess of 10 
percent, filed a notice of disagreement in November 1999, 
citing chest pains, dizziness, and shortness of breath.  
Consequently, the RO requested another VA examination.

In October 1999, the veteran received outpatient treatment at 
the Martinsburg VAMC, following sputum sample test results 
indicating Pseudomonas bronchitis.  The treating physician 
suggested that the veteran's immune system resolved the 
bronchitis on its own.  Upon physical examination, the 
veteran had clear breathing sounds without rales, rhonchi, or 
wheezes.

A December 1999 VA examination revealed subjective complaints 
of shortness of breath, exacerbated by high humidity and 
exercise; chest pain, occasional wheezing, and coughing.  The 
veteran reported using a bronchodilator drug, and smoking one 
to one and one-half packs of cigarettes per day.  The veteran 
denied hemoptysis (spitting of blood), ankle edema, and 
weight loss.  On physical examination, the examiner noted no 
clubbing of the fingers and no cervical adenopathy (swelling 
of the lymph nodes).  The examiner noted bilateral rhonchi 
(respiratory sounds) but no wheezing and no evidence of 
consolidation.  The veteran's heart had regular rate and 
rhythm.  The examiner diagnosed chronic obstructive pulmonary 
disease, and ordered a PFT.  PFT results showed FEV-1 as 74 
percent predicted and 83 percent predicted post-
bronchodilation; FEV-1/FVC as 107 percent predicted and 116 
percent predicted post-bronchodilation; and DLCO (SB) as 69 
percent.  The PFT results were interpreted to show that the 
veteran would benefit from bronchodilator therapy.

A January 2000 SOC was issued, however, the decision was 
mistakenly characterized as a rating-reduction proposal.  In 
his March 2000 substantive appeal, the veteran contended that 
he should be rated using pre-bronchodilation test results and 
requested an RO hearing.  During an April 2000 RO hearing, 
the veteran testified that the PFT results did not reflect 
his everyday symptoms and that his respiratory condition had 
worsened.  The veteran described symptoms of productive 
coughing and expectoration of sputum.  The veteran requested 
another VA examination.  The hearing officer and the veteran 
agreed that the veteran's March 2000 substantive appeal would 
be acknowledged as an appeal of the April 1999 RO decision, 
and not as an appeal of a rating reduction.  The hearing 
officer instructed the RO to provide an additional VA 
examination.  In June 2000, the hearing officer issued a 
supplemental SOC denying an increased rating and citing the 
veteran's failure to appear for the scheduled VA examination.  

In July 2000, the veteran requested that his VA examination 
be rescheduled.  In September 2000, upon VA examination, the 
veteran was again diagnosed with chronic obstructive 
pulmonary disease.  The examiner recorded that the veteran's 
subjective complaints and the examiner's clinical findings 
were essentially identical to those reported in the December 
1999 VA examination.  A PFT report showed FEV-1 as 78 percent 
predicted and 80 percent predicted post-bronchodilation; FEV-
1/FVC as 80 percent predicted and 77 percent predicted post-
bronchodilation; and DLCO (SB) as 73 percent.  The PFT 
results were interpreted as demonstrating mild restrictive 
ventilatory defect and loss of effective alveolar-capillary 
surface area for gas exchange.  The PFT report indicated a 
diagnosis of a mild defect in gas transfer.

Updated outpatient treatment records from the Martinsburg 
VAMC were requested.  Treatment notes dated in November 2000 
revealed expiratory crackles at the left base of the lungs 
and an x-ray examination was ordered.  X-rays of the 
veteran's chest showed mild fibrosis, bilaterally.  In 
February 2001, the veteran was observed to have slightly 
diminished breath sounds, and scattered rhonchi and wheezes 
bilaterally.


II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  The Board observes that the 
record satisfactorily reveals the current state of the 
veteran's service-connected residuals of pneumonia and 
bronchitis.

Bronchitis is evaluated under 38 C.F.R. § 4.97, DC 6600.  The 
criteria for Chronic pleural effusion or fibrosis is 
evaluated under 38 C.F.R. § 4.97, DC 6845.  The criteria for 
both are the same and are as follows:

FEV-1 less than 40 percent of predicted value, or; 
the
ratio of Forced Expiratory Volume in one second to 
Forced
Vital Capacity (FEV-1/FVC) less than 40 percent, 
or;
Diffusion Capacity of the Lung for Carbon Monoxide 
by the
Single Breath Method (DLCO (SB)) less than 40-
percent
predicted, or; maximum exercise capacity less than 
15 ml/
kg/min oxygen consumption (with cardiac or 
respiratory
limitation), or; cor pulmonale (right heart 
failure), or;
right ventricular hypertrophy, or; pulmonary 
hypertension
(shown by Echo or cardiac catheterization), or; 
episode(s)
of acute respiratory failure, or; requires 
outpatient
oxygen 
therapy............................................
........................100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40
to 55 percent, or; DLCO (SB) of 40- to 55-percent
predicted, or; maximum oxygen consumption of 15 to 
20 ml/
kg/min (with cardiorespiratory 
limit)................................60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56
to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted....30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71
to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted...10

38 C.F.R. § 4.97, DC 6845-6600.

The veteran and his representative suggested that the results 
of pulmonary function tests before administration of a 
bronchodilator should be utilized in determining pulmonary 
function.  However, this was not the intention of the 
drafters of the regulations.  It is pertinent to note that 
when the revised regulations were published in the Federal 
Register, the VA pointed out that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommended testing for pulmonary 
function after optimum therapy.  It was also pointed out that 
the results of such tests reflected the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  Using 
this standard testing method assured consistent evaluations.  
61 FR 46720, September 5, 1996.  Thus, using the results of 
pre-bronchodilator testing is not appropriate.

Following a complete review of the claims folder, the Board 
finds that the criteria for the next higher rating of 30 
percent for service-connected residuals of pneumonia and 
bronchitis have not been met.  From the total of three PFTs 
of record, the reports reflect no evidence indicating FEV-1 
as most closely analogous to 70 percent or lower, FEV-1/FVC 
as predominantly 70 percent or lower, or DLCO (SB) diastolic 
pressure as predominantly 65 or lower post- bronchodilation.  
There is only a single instance of an FEV-1 reported as 65 
percent predicted post-bronchodilation, in February 1999.  In 
this regard, the Board finds that a single documented 
instance does not preponderate over two more recent FEV-1 
findings.

Accordingly, the Board finds that the evidence does not 
support the veteran's claim for a rating in excess of 10 
percent for his service-connected disability.  Based on 
current clinical findings, the preponderance of the evidence 
is against the claim for an increased rating and the appeal 
is denied.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, 114 Stat. 
at 2097-98.  

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000, the Board finds that further development is not 
warranted in this case.  By virtue of the SOC and SSOC issued 
during the pendency of the appeal, the veteran and his 
representative were provided notice of the information, 
medical evidence, and lay evidence necessary to substantiate 
his claim for an increased rating.  In addition, the RO fully 
developed the claim by providing three medical examinations, 
and obtaining all identified treatment records.  Accordingly, 
no further assistance to the veteran or additional 
development is warranted.  See generally Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2096.



ORDER

An increased rating in excess of 10 percent for residuals of 
pneumonia and bronchitis is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

